Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the supplemental amendment dated 11/18/2022, the following occurred: Claims 1, 9 and 15 were amended. 
In the amendment dated 11/18/2021, the following occurred: Claims 1, 8, 9, 14, 15 and 20 were amended. 
Claims 1-20 are allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776) and in further view of Effectiveness of employing multimedia principles in the design of computer-based math tutorials for students with learning disabilities (hereinafter “Kanitkar”).

REGARDING CLAIM 1
	Cossler discloses performing by a computer operations comprising: identifying a medical event affecting a first individual, a medical device for treating the medical event, and an initial attentiveness level of an administering individual ([0042] teaches a computer performing the operations described. [0004] teaches an event/condition identification component to identify an event or condition of a patient (interpreted by examiner as a first individual) that warrants clinical attention or clinical response (interpreted by examiner as identifying medical event affecting a first individual) and teaches a device associated with the entity involved with treating the patient with the course of care and [0045] teaches the term “clinician” can refer to any individual or entity that is involved in the treatment patients. Thus, in some embodiments, the term “clinician” can also encompass a machine that can perform a medical procedure or provide medical treatment (interpreted by examiner as medical device for treating the patient). [0077] teaches attentiveness level of a clinician (interpreted by examiner as an administrating individual)); 
([0033] teaches feedback information regarding clinical events and monitored activity of clinicians (interpreted by examiner as administrating individual) treating patients, where feedback can include a mental state. The acts performed by the system prior to adjustment based on a fatigued mental state / non-attentive mental state of a clinician is interpreted as a first control level. Per Applicant specification, para. 0030 and 0033, Applicant describes the control level is based on the mental state of the individual. [0070] teaches that clinician data includes mental state of a clinician. [0077] teaches significant events or conditions include a clinician demonstrating a level of attentiveness with respect to clinical data (which examiner interprets as the initial attentiveness level based on control level (mental state of the user)))
and in response to receiving a triggering event while outputting the tutorial, wherein the triggering event is detected using the monitoring device: determining a current attentiveness level for the administering individual ([0079] teaches detecting the occurrence of a significant event or condition (interpreted by examiner as triggering event) based on the monitored live feedback (interpreted by examiner as while outputting the tutorial, of Baker below). [0077] teaches a significant event can include an error in medical treatment, multiple types of data, including clinician data that indicate the error in treatment. With respect to the clinical data, significant events or conditions can demonstrate the attentiveness level of a clinician (interpreted by examiner as current attentiveness level in response to a triggering event) [0093] teaches a GUI that that provides a visual representation of significant events or conditions and [0004] teaches a significant event/condition identification component (interpreted by examiner as the monitoring device) configured to employ AI to identify, based on the live feedback information, an event or condition associated with the course of care of the patient); 
([0080] teaches identifying a drop in clinicians attentiveness level below a certain threshold (interpreted by examiner as current attentiveness level indicating a reduction in attentiveness in initial attentiveness level))
and in response to the current attentiveness level, adjusting the tutorial based on a second control level, different than the first control level, wherein the second control level is based on the reduction in attentiveness from the initial attentiveness level, the second control level includes a greater number of sequentially provided instructions for the tutorial than the first control level includes ([0080] teaches live feedback information and SOP (interpreted by examiner as tutorial/output) [0069] teaches that current mental state of a clinician (interpreted by examiner as first control level) and [0113] teaches a clinician monitoring component that monitors parameters associated with clinician data, such as parameters identifying respective clinicians that perform respective actions, their physiological and mental state (interpreted by examiner as second control level different that the first control level) and [0080] teaches identifying a drop in clinicians attentiveness level (interpreted by examiner as second control level wherein the second control level is based on the reduction in attentiveness from the initial attentiveness level) [0199] teaches the response recommendation component can evaluate the capabilities of the clinicians and the fatigue level of the clinicians (interpreted by examiner as and in response to the current attentiveness level) to determine the best action for responding to the significant event or condition and [0072] teaches generating an output based on the received live feedback information (interpreted by examiner as in response to the current attentiveness level, adjusting the tutorial). [0051] teaches SOPs provide guidelines that define how to perform the procedure (e.g., steps to perform and how to perform them) [0201] teaches the response recommendation component can filter the list of potential responses based on the context of the current clinical scenario and can change or adjust one or more elements of one or more potential response (e.g. change a step involved, etc.) to fit the context of the current clinical scenario and [0204] teaches one or more recommended responses to an identified significant event or condition (interpreted by examiner as the second control level includes a greater number of sequentially provided instructions for the tutorial than the first control level includes). [0227] teaches the clinician can further receive visual, audible and/or text prompts regarding hypothetical, live feedback information that is received related to the simulated clinical scenario. [0029] teaches machine learning that can further develop a model for the procedure that defines a correct progression of event/conditions associated with the procedure, correct and incorrect clinical responses and evaluations of the events and/or conditions. [0212] teaches a step-by-step guidance (interpreted by examiner as sequentially provided instructions) component to aid in the clinical decision process by instructing the clinician what to do. The step-by-step guidance component can receive a request from one or more clinicians requesting assistance in association with guiding healthcare delivery in a current clinical scenario. Based on reception of the request, the step-by-step guidance component can monitor delivery of healthcare care to a patient in real-time relative to the one or more SOPs applicable to the patient. Based on the monitored live feedback information 154 and the applicable SOPs, the step-by-step guidance component can determine the applicable SOPs, the step-by-step guidance component can instruct the one or more clinicians exactly what to do and when over the course or care)

Cossler does not explicitly disclose, however Baker discloses:
Controlling a monitoring device to display a tutorial (Baker at [0034] teaches outputting a video tutorial)
display a tutorial for how to use the medical device to treat the medical event with a first control level, (Baker at [0034] teaches outputting a video tutorial providing instruction to user on proper administration of the medicament or use of medicament device and identify whether or not the device is used correctly (which is interpreted by examiner as means to determine control level since a mental state of a user can be inferred based on whether or not the device is used correctly. The examiner understands that if a device is used correctly, then the mental state, control level of an individual is calm and collected. If the device is not used correctly, then the mental state, control level of an individual would be nervous or distracted. Please see Applicant’s specification at para. 0030, which speaks on this));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cossler to incorporate outputting a tutorial as taught by Baker, with the motivation of assisting in training individuals to inject themselves or otherwise self-administer medication with the motivation of decreasing or preventing the anxiety associated with medicament delivery. (Baker at [0002]).

Cossler and Baker do not explicitly disclose, however Kanitkar discloses:
And each instruction at the second control level is provided at a slower speed than each instruction at the first control level which is provided at a faster speed and controlling the monitoring device to display the tutorial at the second control level (Kanitkar at [pg. 61 para. 2] teaches tutorial that are functionally reliable to allow students with learning disabilities (interpreted by examiner as the second control level of Cossler) to independently navigate and complete the instructions as intended. [pg. 62 para. 2] teaches adding more practice opportunities within the tutorial for students with disability to master the concept. [pg. 74, para. 1] teaches slowing the speed of animation down for students with disabilities and [pg. 173] teaches slowing the speed or give the opportunity to progress through each step (interpreted by examiner as each instruction at the second control level is provided at a slower speed and controlling the monitoring device to display the tutorial at the second control level)).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler and Baker with teaching of Kanitkar since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the method of the primary and secondary reference using the methods of providing tutorial at a slower speed, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Cossler, Baker and Kanitkar disclose the limitation of claim 1.
Baker and Kanitkar do not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein the first individual is the administering individual (Cossler at [0044] teaches user can be a patient and [0054] further teaches techniques of the invention can be employed in any scenario that involves a human, e.g., patient himself/herself (interpreted by examiner as first individual and the administrating individual)).

REGARDING CLAIM 3
Cossler, Baker and Kanitkar disclose the limitation of claim 1.
Baker and Kanitkar do not explicitly disclose, however Cossler further discloses:
(Cossler at [0044] teaches user can be a clinicians or health care professional and [0054] further teaches techniques of the invention can be employed in any scenario that involves a human, e.g., clinician (interpreted by examiner as administrating individual different than the first individual)).

REGARDING CLAIM 4
Cossler, Baker and Kanitkar disclose the limitation of claim 1.
Baker and Kanitkar do not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein identifying the initial attentiveness level of the administering individual further comprises: determining, based on a physical condition and a medical record for the first individual who is different from the administrating individual, whether the medical event is one of an emergent condition that has affected the first individual less than a threshold number of times or a routine condition that has affected the first individual less than a threshold number of times (Cossler at [0077] teaches with respect to clinician data, significant events or conditions can include a clinician demonstrating a level of fatigue or attentiveness (interpreted by examiner as wherein identifying the initial attentiveness level of the administering individual) [0004] teaches an event/condition identification component to identify an event or condition of a patient (interpreted by examiner as a first individual who is different from the administrating individual) that warrants clinical attention or clinical response [0033] teaches that when identifying significant events or conditions, the system takes into consideration patient’s current physiological state (interpreted by examiner as physical condition) and medical history of patient (interpreted by examiner as medical record of first individual). [0030] teaches conditions that are clinically significant and warrant medical attention and/or acknowledgment (examiner interprets this to be a routine or emergent condition). [0096] teaches visually track (over a timeline) the occurrence of events or conditions that are low risk (e.g., based on their risk/severity score relative to a threshold score) and [0197] teaches with respect to a patient in labor (examiner interprets this to be a emergent condition), based on the occurrence of a second fetal deceleration below a defined threshold (e.g., which can be a significant event) (interpreted by examiner as condition that has affected the first individual less than a threshold number of times), and based on previous patient care events and conditions leading up to the current point in time, the response recommendation component 1206 can determine that an emergency cesarean section (interpreted as emergent condition as well) should be performed).

REGARDING CLAIM 9-11 and 15-17 
Claims 9-11 and 15-17 are analogous to Claims 1-3 thus Claims 9-11 and 15-17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-4.
(Cossler at [0002] and [0004] further teaches a processor, a memory storage device and processor-executable instructions and Cossler at [0008], [0028], [0042] and [0254] teaches a computer-readable storage medium and computer readable program code executed by one or more computer processors)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776), in view of Effectiveness of employing multimedia principles in the design of computer-based math tutorials for students with learning disabilities (hereinafter “Kanitkar”), in view of Rhodes (US 2017/0281712) and in further view of Kamber (US 2020/0357497).

REGARDING CLAIM 5
Cossler, Baker and Kanitkar disclose the limitation of claim 4.

The computer implemented method of claim 4, wherein the first individual is a non- human animal and the administering individual is a human, (Rhodes at [0076] teaches that an administrating individual can be a veterinarian and/or caretaker of the animal and administration of a drug to an animal (interpreted as the first individual) 0046).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cossler, Baker and Kanitkar to incorporate administration to a non-human animals as taught by Rhodes, with the motivation of having approved veterinary active pharmaceutical ingredients for the treatment of chronic inappetance, unwanted weight loss, general frailty, wasting, and other related afflictions, complications, and maladies in animals. (Rhodes at [0004]).

Cossler, Baker, Kanitkar and Rhodes do not explicitly disclose, however Kamber further discloses:
wherein the medical record is a species-specific veterinary record (Kamber at [0046] teaches a medical record to be a veterinary record)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cossler, Baker, Kanitkar and Rhodes to incorporate veterinary records as taught by Kamber, with the motivation of providing secure electronic systems in veterinary offices and hospitals. (Kamber at [0017]).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776), in view of Effectiveness of employing multimedia principles in the design of computer-based math tutorials for students with learning disabilities (hereinafter “Kanitkar”), in view of Wang (US 2009/0253982), in view of Hernandez (US 2016/0007935), in view of Severns (US 2009/0109399) and in further view of Means (US 2013/0110565).

REGARDING CLAIM 6
Cossler, Baker and Kanitkar disclose the limitation of claim 1.
Baker and Kanitkar do not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein identifying the initial attentiveness level of the administering individual further comprises: monitoring a current position of the medical device relative to the first individual; and monitoring a current deployment state of the medical device (Cossler at [0033] teaches monitoring context of healthcare environment at a facility such as location or resources (interpreted by examiner as positions of medical device) and status of resources (interpreted by examiner as deployment state)); monitoring speech patterns of the administering individual (Cossler at [0069] teaches monitoring speech pattern to identify attentiveness level of user (interpreted as administering individual));

Cossler, Baker and Kanitkar do not explicitly disclose, however Wang further discloses:
monitoring a galvanic skin response in the administering individual (Wang at [0047] teaches the use of monitoring galvanic skin response (interpreted as administering individual)); 



Cossler, Baker, Kanitkar and Wang do not explicitly disclose, however Hernandez further discloses:
monitoring a breathing rate of the administering individual via a gyroscope (Hernandez at [0009] and [0025] teaches the use of monitoring breathing rate using gyroscope and gathering gyroscope data);

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker, Kanitkar and Wang with teaching of Hernandez since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the monitoring methods of the primary, secondary, third and fourth reference using monitoring a breathing rate via a gyroscope, as found in the fifth reference, 

Cossler, Baker, Kanitkar, Wang and Hernandez do not explicitly disclose, however Severns further discloses:
monitoring a direction of gaze of the administering individual; (Severns at [0010] teaches the use of monitoring direction of gaze of a subject).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker, Kanitkar Wang and Hernandez with teaching of Severns since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the monitoring methods of the primary, secondary, third, fourth and fifth reference using monitoring a direction of gaze, as found in the sixth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Cossler, Baker, Kanitkar, Wang, Hernandez and Severns do not explicitly disclose, however Means further discloses:
(Means at [0022] teaches monitoring facial expressions for at least one of: changes, or mood changes; or performing screen capture content analysis (interpreted by examiner as monitoring mood via facial analysis)); 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker, Kanitkar, Wang, Hernandez and Severns with teaching of Means since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the monitoring methods of the primary, secondary, third, fourth, fifth and sixth reference using monitoring a mood, as found in the seventh reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 12 and 18
Claims 12 and 18 are analogous to Claim 6 thus Claims 12 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776), in view of Effectiveness of employing multimedia principles in the design of computer-based math tutorials for students with learning disabilities (hereinafter “Kanitkar”) and in further view of Bruce (US 2012/0115122).

REGARDING CLAIM 7
Cossler, Baker and Kanitkar disclose the limitation of claim 1.
Cossler, Baker and Kanitkar do not explicitly disclose, however Bruce further discloses:
The computer implemented method of claim 1, the computer operations further comprising, in response to receiving the triggering event: updating a location in the tutorial to a subsequent instruction in the tutorial (Bruce at [0002] teaches a computer based training and interactive tutorials. [0009] teaches that the content provided in the presentation overlay can be continuously updated per specific stages of the tutorial. The content provided in the presentation overlay can be further adjusted (interpreted by examiner as means for updating location to a subsequent instruction in the tutorial) for the proficiency level of a user, as dynamically determined from user interactions with the applications (interpreted by examiner as receiving the triggering event)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker and Kanitkar with teaching of Bruce since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare systems would found it obvious to update the method of the primary, secondary and third reference using the tutorial concepts, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as updating a location in the tutorial to a subsequent instruction in response to receiving a triggering event. This update would be accomplished with no unpredictable results. 

REGARDING CLAIMS 13 and 19
Claims 13 and 19 are analogous to Claim 7 thus Claims 13 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776), in view of Effectiveness of employing multimedia principles in the design of computer-based math tutorials for students with learning disabilities (hereinafter “Kanitkar”) and in further view of Hsu (US 2019/0240842).

REGARDING CLAIM 8
Cossler, Baker, Kanitkar and Hsu disclose the limitation of claim 1.
Baker, Kanitkar and Hsu do not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein the first control level differs from the second control level (Cossler at [0033] teaches feedback information regarding clinical events and monitored activity of clinicians, where feedback can include a mental state. The acts performed by the system prior to adjustment based on a fatigued mental state / non-attentive mental state of a clinician is interpreted as a first control level. Per Applicant specification, para. 0030 and 0033, Applicant describes the control level is based on the mental state of the individual. [0069] teaches that current mental state of a clinician (interpreted by examiner as first control level) and [0113] teaches a clinician monitoring component that monitors parameters associated with clinician data, such as parameters identifying respective clinicians that perform respective actions, their workloads (e.g., number of current patients being treated and types of treatment required), their physiological and mental state (interpreted by examiner as second control level)); whether an audio clip is played an associated instruction; (Cossler at [0186] teaches video and audio notifications regarding the event or condition (interpreted by examiner as audio clip played))

Cossler, Baker and Kanitkar do not explicitly disclose, however Hsu further discloses:
triggering event conditions to advance to a subsequent instruction in the tutorial; or whether a supplemental instruction is provided with a given instruction (Hsu at [0005] teaches health and educational tutorials and also teaches obtaining users reaction feedback and determining the state of the user and generating an updated content material (interpreted by user as adjusting the tutorial) based on feedback information. [0030] teaches obtaining user’s reaction, and determining mental state of the user (interpreted by examiner as triggering event conditions) and generating better subsequent content or response through the provision of more feedback content (interpreted by examiner as triggering event conditions to advance to a subsequent instruction in the tutorial). Hsu at [0007] teaches providing a first, second and third visual content (interpreted by examiner as supplemental instructions))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cossler, Baker and Kanitkar to incorporate adjusting the tutorial as taught by Hsu, with the motivation of providing a more effective method to enhance the level of interaction with the learning applications provided by the mobile devices to increase learning effectiveness. (Hsu at [0004]).

REGARDING CLAIM 14 and 20
Claims 14 and 20 are analogous to Claims 8 thus Claims 14 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 8.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Applicant has amended the claims to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Claims 1, 9, and 15 have been amended to recite, in part, "each instruction at the second control level is provided at a slower speed than each instruction at the first control level which is provided at a faster speed." During the interview, the Examiner agreed that if the proposed modifications to the amendments were implemented, the claims would overcome the rejection and the currently cited references. The claims are believed to be allowable, and allowance of the claims is respectfully requested.
Regarding 1, although Cossler and Baker fail to explicitly teach providing a tutorial at a faster speed, the Examiner has found new art, Kanitkar, that teaches displaying a tutorial for students with disabilities at a slower speed. Please refer to the modified rejection under 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626